         Case 3:21-cv-00042-BRW Document 10 Filed 03/04/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                             NORTHERN DIVISION

CLAYTON M JACKSON                                                                PLAINTIFF
Reg #02682-509

V.                           CASE NO. 3:21-CV-42-BSM

WAYLON LOGSDON, et al.                                                       DEFENDANTS

                                  ORDER OF RECUSAL

       Nothing about plaintiff’s allegations lead me to believe that I would be conflicted in

any way if I were to keep this case. The only concern I have is that plaintiff or defendants

may question my neutrality if the case is resolved against them, thus claiming that there is

an appearance of a conflict of interest. Although I am not convinced that anyone would

believe this assertion, out of caution, I will recuse to prevent any appearance of a conflict of

interest. The clerk is directed to randomly reassign this case.

       IT IS SO ORDERED this 4th day of March, 2021.


                                                     ________________________________
                                                     UNITED STATES DISTRICT JUDGE
